Citation Nr: 1124068	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder. 

3.  Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The April 2007 rating decision also denied entitlement to service connection for a low back disorder.  The Veteran's May 2007 Notice of Disagreement (NOD) referenced that issue and a September 2007 Statement of the Case (SOC) addressed it.  However, in his October 2007 Substantive Appeal the Veteran noted that he wished to withdraw that issue.  Absent a Notice of Disagreement, a Statement of the Case, and a substantive appeal, the Board does not have jurisdiction of the issue of entitlement to service connection for a low back disorder.  Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issues of entitlement to service connection for herpes and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have chloracne that was acquired in, is related to, or was aggravated by his active service.


CONCLUSION OF LAW
  
The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated March 2006, May 2006 and August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Board notes that the Veteran has not been afforded a VA examination in support of his claim.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has considered whether a VA examination is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  There is absolutely no evidence of chloracne during service and the Veteran has not submitted any evidence that he currently has chloracne.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for chloracne, which he asserts is due to exposure to Agent Orange in service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Board also notes that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date of which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne and other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran first claimed entitlement to service connection for this condition in March 2006.  An April 2007 rating decision denied entitlement to service connection, finding that there was no evidence of a diagnosis of chloracne either in service or after service.  The Veteran submitted a Notice of Disagreement (NOD) with this issue in May 2007.  The RO issued a Statement of the Case (SOC) in September 2007, and the Veteran filed a Substantive Appeal in October 2007.  

The Veteran has asserted that he served in Vietnam from March 1969 to June 1970, and that accordingly exposure to herbicide agents should be presumed.  The Veteran's service personnel records indicate that he served in Thailand.  The Veteran's representative stated that the Veteran's receipt of the Vietnam Service Medical (VSM) and Vietnam Campaign Medal (VCM) establish that he did have service in Vietnam.  However, the Board notes that these were awarded to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam." Thus, the awarding of those medals does not of itself establish service on land in Vietnam. See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996).  

In cases where exposure to herbicides outside of Vietnam is alleged, the VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides a procedure for verification of exposure to herbicides in locations other than in the Republic of Vietnam or the Demilitarized Zone in Korea.  There are specific procedures for the RO to complete outlined in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para. 10(p) concerning verification of exposure to herbicides in Thailand.  In this case, the Veteran's claim was reviewed by the RO prior to these revisions and the outlined development has not been done  However, in light of the lack of evidence of the claimed disability, the question of whether the Veteran was exposed to herbicides in Thailand does not need to be determined at this time.  

The medical evidence in the claims file consists of service treatment records, private treatment records and VA treatment records.  The Veteran's service treatment records are entirely negative for any findings, treatment or diagnoses related to any type of skin disorder, including chloracne.  

Post-service treatment records are also negative for any diagnoses of or treatment for chloracne.  Private treatment records from April 2005 indicate a diagnosis of nummular eczema on the Veteran's right shin and left buttock, but the provider stated that there were no other suspicious moles or lesions.  VA treatment records from April 2006 and August 2006 indicate diagnoses of a violaceous skin rash and lichen simplex chronicus, but not chloracne.  

The only reference to chloracne in the entirety of the record is the Veteran's March 2006 claim, where he states that he has that condition and that it is due to Agent Orange exposure in Vietnam.  As noted above, there is no evidence that he served in Vietnam and the question of whether he was exposed to herbicides in Thailand has not been developed.  However, the Board notes that, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as a diagnosis of a specific skin disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed disability and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran cites his VA treatment records in support of his claim that he has chloracne; however, the records do not support this contention.  In sum, his single assertion is outweighed by the other evidence of record: service records which show no treatment, complaints or findings of any skin disorder, including chloracne, and post-service treatment records which fail to show treatment or findings related to chloracne. 

In conclusion, the entirety of the evidence of record fails to demonstrate that the Veteran has chloracne that is causally related to the Veteran's active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection for chloracne is not warranted.  


ORDER

Entitlement to service connection for chloracne is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for herpes and entitlement to service connection for an acquired psychiatric disorder.  As noted above the Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to more broadly include entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Veteran should be advised that his claim for an acquired psychiatric disorder has been consolidated in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Board also finds that additional development is necessary with respect to both claims.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below.

With regard to posttraumatic stress disorder (PTSD), the Board notes that during the pendency of this appeal VA regulations pertaining to the requirements for establishing service connection for PTSD were liberalized.  The amendment, however, only pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As the Veteran's claimed stressors do not relate to hostile military or terrorist activity this amendment is not for application.  

However, the Board notes that the Veteran has not been afforded VA examinations in connection with either claim.  VA must provide a medical examination in connection with a service connection claim when the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Service treatment records indicate that the Veteran was diagnosed with depression during service and that he was treated for an unspecified sexually transmitted disease.   Moreover, the post-service medical evidence of record indicates that the Veteran has recently been diagnosed with an acquired psychiatric disorder and with herpes.  This evidence is sufficient to require VA to obtain medical opinions.  Consequently, these matters must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

If the Veteran is diagnosed with posttraumatic stress disorder (PTSD) that is attributable to one or more of his claimed stressors the RO/AMC should afford the Veteran another opportunity to submit information that would allow verification of the stressor(s).  The RO/AMC should then undertake any indicated development.

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  In addition, the Veteran should be notified of the precise status of each of his claim, specifically the consolidation of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for herpes.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner should state whether the Veteran's herpes is at least as likely as not related to his active service.  A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  The RO/AMC should also schedule the Veteran for a comprehensive VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the appellant and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.

a.  The examiner must then state whether it is at least as likely as noted (i.e., 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) began in or is related to active military service.

b.  If the examiner has diagnosed the Veteran with posttraumatic stress disorder (PTSD) he must state whether that condition is at least as likely as not (i.e., 50 percent or greater probability) due to any of the Veteran's claimed in-service stressors, and if so precisely which stressor or stressors.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

4.  Thereafter, if the VA examiner has diagnosed the Veteran with posttraumatic stress disorder (PTSD), and if the examiner has attributed that condition to one of the Veteran's claimed in-service stressors, the RO/AMC should again advise the Veteran of what information is required to verify the stressor(s) and provide him an appropriate period of time to respond.  

5.  After associating with the claims file all available records and/or responses received from each contacted entity, including the Veteran, and conducting any further development deemed necessary and appropriate, the RO/AMC should prepare a report detailing the occurrence of any specific in-service stressor deemed established by the record.  This report is then to be added to the appellant's claims file.  If the appellant's claimed stressor is not corroborated then the RO/AMC should so state in its report.

6.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


